Exhibit 10.27

 

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of

 

December 18, 2013

 

among

 

LANNETT COMPANY, INC.,

 

THE SUBSIDIARIES OF LANNETT COMPANY, INC.
IDENTIFIED HEREIN,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I Definitions

 

1

 

 

 

Section 1.01

 

Capitalized Terms and Construction

 

1

Section 1.02

 

Other Defined Terms

 

1

 

 

 

ARTICLE II Guarantee

 

3

 

 

 

Section 2.01

 

Guarantee

 

3

Section 2.02

 

Guarantee of Payment

 

4

Section 2.03

 

No Limitations

 

4

Section 2.04

 

Reinstatement

 

5

Section 2.05

 

Agreement To Pay; Subrogation

 

5

 

 

 

ARTICLE III Representations and Warranties

 

5

 

 

 

Section 3.01

 

Representations and Warranties

 

5

 

 

 

ARTICLE IV Security Interests in Personal Property

 

7

 

 

 

Section 4.01

 

Security Interest

 

7

Section 4.02

 

Covenants

 

8

Section 4.03

 

Other Actions

 

10

Section 4.04

 

Covenants Regarding Patent, Trademark and Copyright Collateral

 

12

 

 

 

ARTICLE V Remedies

 

13

 

 

 

Section 5.01

 

Remedies Upon Default

 

13

Section 5.02

 

Application of Proceeds

 

14

Section 5.03

 

Grant of License to Use Intellectual Property

 

15

 

 

 

ARTICLE VI Indemnity, Subrogation and Subordination

 

15

 

 

 

Section 6.01

 

Indemnity and Subrogation

 

15

Section 6.02

 

Contribution and Subrogation

 

15

Section 6.03

 

Subordination

 

16

 

 

 

ARTICLE VII Miscellaneous

 

16

 

 

 

Section 7.01

 

Notices

 

16

Section 7.02

 

Waivers; Amendment

 

16

Section 7.03

 

Administrative Agent’s Fees and Expenses; Indemnification

 

17

Section 7.04

 

Successors and Assigns

 

17

Section 7.05

 

Survival of Agreement

 

17

Section 7.06

 

Counterparts; Effectiveness; Several Agreement

 

17

Section 7.07

 

Severability

 

18

Section 7.08

 

Right of Set-Off

 

18

Section 7.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

18

Section 7.10

 

Headings

 

20

Section 7.11

 

Security Interest Absolute

 

20

Section 7.12

 

Termination or Release

 

20

 

i

--------------------------------------------------------------------------------


 

Section 7.14

 

Future Subsidiaries

 

20

Section 7.15

 

Administrative Agent Appointed Attorney-in-Fact

 

20

Section 7.16

 

Patriot Act Information

 

21

 

Schedules

 

Schedule
I                                                                                      
Guarantors

Schedule
II                                                                                 
Pledged Debt Securities

Schedule
III                                                                            
Intellectual Property

Schedule
IV                                                                             
Commercial Tort Claims

 

Exhibits

 

Exhibit I                                                                                                
Form of Supplement

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT dated as of December 18, 2013 (this “Agreement”)
among LANNETT COMPANY, INC., a Delaware corporation (the “Borrower”), Cody
Laboratories, Inc., a Wyoming corporation (“Cody”), Lannett Holdings, Inc., a
Delaware corporation (“Holdings”) all other Subsidiaries of the Borrower party
hereto from time to time (collectively with Cody and Holdings, the “Guarantors”
and together with the Borrower, each individually a “Grantor” and collectively,
the “Grantors”), and CITIBANK, N.A., as Administrative Agent for the benefit of
the Secured Parties (as defined herein).

 

BACKGROUND

 

A.                                    Reference is made to the Credit Agreement
dated as of the date hereof (as amended, restated, modified or supplemented from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time party thereto and the Administrative Agent.

 

B.                                    The Lenders have agreed to extend credit
to the Borrower on the terms and subject to the conditions set forth in the
Credit Agreement.

 

C.                                    The obligations of the Lenders to extend
such credit are conditioned upon, among other things, the execution and delivery
by the parties hereto of this Agreement.

 

NOW THEREFORE, for good and valuable consideration and intending to be bound
hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Capitalized Terms and Construction.

 

(a)  Capitalized terms used in this Agreement (including the preamble hereto)
and not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)                                 All terms defined in the U.C.C. and not
defined in this Agreement or in the Credit Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Articles 8
and 9 of the U.C.C., as applicable.

 

(c)                                  The rules of construction specified in
Section 1.3 of the Credit Agreement shall also apply to this Agreement.

 

Section 1.02                             Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” has the meaning assigned to such term in Section 4.01.

 

“Contributing Party” has the meaning assigned to such term in Section 6.02.

 

1

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyright Security Agreement” means any Copyright Security Agreement, executed
and delivered by any Grantor to the Administrative Agent pursuant to the Credit
Agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.

 

“Excluded Property” has the meaning assigned to such term in Section 4.01(a).

 

“General Intangibles” means all choses in action and causes of action, all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor and all other “general intangibles”,
as defined in the U.C.C. (other than Accounts), including corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Swap Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“IP Security Agreements” means the Patent Security Agreements, Trademark
Security Agreements and Copyright Security Agreements.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by a Grantor to the Administrative Agent pursuant to the Credit
Agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations

 

2

--------------------------------------------------------------------------------


 

and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Perfection Certificate” means the certificate, dated the date hereof, completed
and supplemented with the schedules and attachments contemplated thereby, and
duly executed by an officer of each Grantor.

 

“Pledged Debt Securities” means all intercompany Indebtedness held by a Grantor
on the date hereof (including all such intercompany Indebtedness listed on
Schedule II) and any intercompany Indebtedness in the future issued to or held
by such Grantor, and the promissory notes and any other instruments evidencing
such intercompany Indebtedness.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
L/C Issuer, (d) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (e) any other Person to which any
Secured Obligation is owed and (f) the successors and permitted assigns of each
of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by a Grantor to the Administrative Agent pursuant to the Credit
Agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01                             Guarantee.  Each Guarantor
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Secured Obligations.  Each of the Guarantors further agrees
that the Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any

 

3

--------------------------------------------------------------------------------


 

Secured Obligation.  Each of the Guarantors waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Secured Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

 

Section 2.02                             Guarantee of Payment.  Each of the
Guarantors further agrees that its guarantee hereunder constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of the Secured Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of the Borrower or any other Person.

 

Section 2.03                             No Limitations.  (a)  Except for
termination of a Guarantor’s obligations hereunder as expressly provided in
Section 7.12, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Secured Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Administrative Agent or any other
Secured Party for the Secured Obligations or any of them; (iv) any default,
failure or delay, willful or otherwise, in the performance of the Secured
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security in accordance
with the provisions of this Agreement for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Loan Party, other than
the indefeasible payment in full in cash of all the Secured Obligations.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them in accordance with the
provisions of this Agreement by one or more judicial or nonjudicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Secured Obligations, make any other accommodation with
the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Secured Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or

 

4

--------------------------------------------------------------------------------


 

to extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrower or any other Loan Party, as the case may
be, or any security.

 

Section 2.04                             Reinstatement.  Each of the Guarantors
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Secured Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise.

 

Section 2.05                             Agreement To Pay; Subrogation.  In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Borrower or any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Secured Obligation. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01                             Representations and Warranties.  The
Grantors jointly and severally represent and warrant to the Administrative Agent
and the Secured Parties that:

 

(a)                                 Each Grantor has good and valid rights in
and title to the Collateral with respect to which it purports to grant a
Security Interest hereunder and has full power and authority to grant to the
Administrative Agent, for the benefit of the Secured Parties, the Security
Interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.

 

(b)                                 The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Effective Date.  The Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection Certificate, are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security interest in Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.   In addition to the filings,

 

5

--------------------------------------------------------------------------------


 

recordings or registrations described above, each Grantor represents and
warrants that a fully executed copy of each IP Security Agreement, containing a
description of all Collateral consisting of Intellectual Property with respect
to United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights, has been delivered to the Administrative Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. ss. 261, 15 U.S.C. ss. 1060 or 17 U.S.C.
ss. 205 and the regulations thereunder, as applicable, and otherwise as may be
required pursuant to the laws of any other necessary jurisdiction, to protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Collateral consisting of registered or issued Patents, Trademarks
and Copyrights in which a security interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than such actions as are necessary to perfect the Security
Interest with respect to any Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) other than
with respect to Patents, Trademarks and Copyrights acquired or developed after
the date hereof).

 

(c)                                  The Security Interest constitutes (i) a
legal and valid security interest in all the Collateral securing the payment and
performance of the Secured Obligations, (ii) subject to the filings described in
and limitations set forth in Section 3.01(b), a perfected security interest in
all Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) subject to the filings described in and limitations
set forth in Section 3.01(b), a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of each IP Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Liens permitted under the Credit Agreement.

 

(d)                                 The Collateral is owned by the Grantors free
and clear of any Lien, except for Liens expressly permitted pursuant to
Section 7.2.3 of the Credit Agreement.  None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
other than Liens permitted pursuant to Section 7.2.3 of the Credit Agreement, or
(iii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.2.3 of the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 4.01                             Security Interest.  (a)  As security
for the payment or performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”)
in, all right, title or interest in or to any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Deposit Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all General Intangibles;

 

(vii)                           all Goods not covered by the other clauses of
this Section 4.01;

 

(viii)                        all Instruments;

 

(ix)                              all Intellectual Property;

 

(x)                                 all Inventory;

 

(xi)                              all Letter-of-Credit rights;

 

(xii)                           all Pledged Debt Securities;

 

(xiii)                        all rights and claims in respect of Federal, state
or other tax refunds;

 

(xiv)                       all commercial tort claims set forth in Schedule IV;

 

(xv)                          all books and records pertaining to the
Collateral; and

 

(xvi)                       to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 4.01 hereof
attach to (i) the shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Subsidiary of Grantor or (ii) any lease, license, contract,
property rights or

 

7

--------------------------------------------------------------------------------


 

agreement to which any Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (x) the abandonment, invalidation or unenforceability of
any right, title or interest of any Grantor therein or (y) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that the Collateral shall
include and such security interest shall attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, shall attach immediately to any portion of
such Lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (x) or (y) above (such property,
collectively, the “Excluded Property”); provided, however, that Excluded
Property shall not include any Proceeds, substitutions or replacements for any
Excluded Property (unless such Proceeds, substitutions or replacements would
constitute Excluded Property).

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Administrative Agent at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as all assets of such Grantor or words
of similar effect as being of an equal or lesser scope or with greater detail,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (a) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (b) in the case of a financing statement filed as a fixture filing or
covering Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such
Collateral relates. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.

 

Each Grantor also ratifies its authorization for the Administrative Agent to
have filed in any relevant jurisdiction any initial financing statements or
amendments thereto filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party.

 

(c)                                  The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 

Section 4.02                             Covenants.  (a)  Each Grantor agrees
promptly to notify the Administrative Agent in writing of any change (i) in
corporate name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its jurisdiction of organization.  Each Grantor
agrees to promptly provide the Administrative Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this paragraph.  Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent to continue at all times following such

 

8

--------------------------------------------------------------------------------


 

change to have a valid, legal and perfected first priority security interest in
all the Collateral.  Each Grantor agrees promptly to notify the Administrative
Agent if any material portion of the Collateral owned or held by such Grantor is
damaged or destroyed.

 

(b)                                 Each Grantor agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
Collateral owned by it as is consistent with its current practices.

 

(c)                                  Each Grantor shall, at its own expense,
take any and all actions reasonably necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Administrative
Agent in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.2.3 of the Credit Agreement.

 

(d)                                 Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.

 

(e)                                  The Administrative Agent and such Persons
as the Administrative Agent may reasonably designate shall have the right, (upon
the occurrence of and during the continuance of an Event of Default at the
Grantors’ own cost and expense) with at least 10 Business Days prior notice, to
inspect the Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Collateral is
located, to discuss the Grantors’ affairs with the officers of the Grantors and
their independent accountants and to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral, including, in the case of Accounts or
Collateral in the possession of any third person, upon the occurrence of and
during the continuance of an Event of Default by contacting Account Debtors or
the third person possessing such Collateral for the purpose of making such a
verification; provided, however, that (i) such inspection, discussion and
verification shall be during normal business hours and shall not be materially
disruptive to the business of the applicable Grantor, (ii) unless a Default or
Event of Default shall have occurred and be continuing, there shall be no more
than two separate instances of such inspections, discussions and verifications
in any calendar year and (iii) no prior notice in respect of any such
inspections, discussions and verifications shall be required if a Default or
Event of Default shall have occurred and be continuing. The Administrative Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

 

(f)                                   At its option and upon at least five (5)
prior days’ written notice to such Grantor, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 7.2.3 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any payment made or any expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security

 

9

--------------------------------------------------------------------------------


 

interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

 

(g)                                  If at any time any Grantor shall take a
security interest in any property of an Account Debtor or any other Person to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Administrative Agent.  Such assignment need not be
filed of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.

 

(h)                                 Each Grantor shall remain liable to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the Secured Parties from and against any and all liability for such performance.

 

(i)                                     Except as permitted by the Credit
Agreement, this Agreement or any other Loan Document, none of the Grantors shall
make or permit to be made an assignment, pledge or hypothecation of the
Collateral, shall grant any other Lien in respect of the Collateral or make or
permit to be made any transfer of the Collateral, and except for any Collateral
in-transit or in the control or possession of any warehouseman, bailee, agent or
processor, the Collateral owned by each Grantor shall remain at all times in
possession of the Borrower or a Subsidiary of the Borrower.  Each Grantor agrees
that it shall not permit any Inventory to be in the possession or control of any
warehouseman, agent, bailee, or processor at any time unless such warehouseman,
bailee, agent or processor shall have been notified of the Security Interest and
shall have acknowledged in writing, in form and substance reasonably
satisfactory to the Administrative Agent, that such warehouseman, agent, bailee
or processor holds the Inventory for the benefit of the Administrative Agent
subject to the Security Interest and shall act upon the instructions of the
Administrative Agent without further consent from the Grantor, and that such
warehouseman, agent, bailee or processor further agrees to waive and release any
Lien held by it with respect to such Inventory, whether arising by operation of
law or otherwise.

 

(j)                                    None of the Grantors will, without the
Administrative Agent’s prior written consent, grant any extension of the time of
payment of any Accounts included in the Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices and in accordance with such
prudent and standard practice used in industries that are the same as or similar
to those in which such Grantor is engaged.

 

(k)                                 Each Grantor shall maintain, in form and
manner reasonably satisfactory to the Administrative Agent, records of its
Chattel Paper and its books, records and documents evidencing or pertaining
thereto.

 

Section 4.03                             Other Actions.  In order to further
ensure the attachment, perfection and priority of, and the ability of the
Administrative Agent to enforce, the Security Interest, each Grantor agrees, in
each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

 

10

--------------------------------------------------------------------------------


 

(a)                                 Deposit Accounts.  Upon the occurrence and
during the continuance of any Event of Default, as to each such Deposit Account
that any Grantor at such time maintains, such Grantor shall cooperate fully in
taking such actions as any Secured Party may reasonably request in order to
cause the Deposit Account Bank or to agree to comply with instructions from the
Administrative Agent to such Deposit Account Bank directing the disposition of
funds, as applicable, from time to time credited to such Deposit Account,
without further consent of such Grantor or any other Person, pursuant to a
control agreement reasonably satisfactory to the Administrative Agent to be
entered into subsequent to the occurrence of an Event of Default.  The
Administrative Agent agrees with each Grantor that the Administrative Agent
shall not give any such instructions or withhold any withdrawal rights from any
Grantor unless an Event of Default has occurred and is continuing.

 

(b)                                 Pledged Debt Securities.  If any Grantor
shall at any time hold or acquire any notes evidencing Pledged Debt Securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify.

 

(c)                                  Electronic Chattel Paper and Transferable
Records.  If any Grantor at any time holds or acquires an interest in any
electronic chattel paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control under U.C.C. Section 9-105 of such
electronic chattel paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Administrative Agent agrees with
such Grantor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
alterations without loss of control, unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by such
Grantor with respect to such electronic chattel paper or transferable record.

 

(d)                                 Letter-of-Credit Rights.  If any Grantor is
at any time a beneficiary under a letter of credit now or hereafter issued in
favor of such Grantor, such Grantor shall promptly notify the Administrative
Agent thereof and such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Administrative Agent of the proceeds of any drawing under
the letter of credit or (ii) arrange for the Administrative Agent to become the
transferee beneficiary of the letter of credit, with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

 

(e)                                  Commercial Tort Claims.  If any Grantor
shall at any time hold or acquire a commercial tort claim in an amount
reasonably estimated to exceed $500,000 the Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor including a
summary description of such claim and grant to the Administrative Agent in such
writing a

 

11

--------------------------------------------------------------------------------


 

security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, nothing in
this Agreement shall require the Borrower or any of its Subsidiaries to obtain
the Administrative Agent’s consent with respect to any settlement, or the terms
thereof, entered into by or on behalf of the Borrower or any of its Subsidiaries
in connection with any commercial tort claim between the Borrower or any of its
Subsidiaries and any third party.

 

Section 4.04                             Covenants Regarding Patent, Trademark
and Copyright Collateral.  (a)  Each Grantor agrees that it will not do any act,
or omit to do any act (and will exercise commercially reasonable efforts to
prevent its licensees from doing any act or omitting to do any act), whereby any
Patent that is material to the conduct of such Grantor’s business may become
invalidated or dedicated to the public, and agrees that it shall continue to
mark any products covered by a Patent with the relevant patent number and notice
as necessary and sufficient to establish and preserve its maximum rights under
applicable patent laws.

 

(b)                                 Each Grantor will (and will use commercially
reasonable efforts to cause its licensees to), for each Trademark material to
the conduct of such Grantor’s business, (i) maintain such Trademark in full
force free from any valid claim of abandonment or invalidity for non-use, (ii)
maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

 

(c)                                  For each work covered by a material
Copyright, each Grantor will (and will use commercially reasonable efforts to
cause its licensees and sublicenses to), continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

 

(d)                                 Each Grantor shall notify the Administrative
Agent promptly if it knows or has reason to know that any Patent, Trademark or
Copyright material to the conduct of its business may become abandoned, lost or
dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

 

(e)                                  In no event shall any Grantor, either
itself or through any agent, employee, licensee or designee, file an application
for any Patent, Trademark or Copyright (or for the registration of any Trademark
or Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States, unless it promptly informs the Administrative Agent, and, upon
request of the Administrative Agent, executes and delivers any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest in
such Patent, Trademark or Copyright, and each Grantor hereby appoints the
Administrative Agent as its attorney-in-fact to execute and file such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Each Grantor will take all reasonably
necessary steps that are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

 

(g)                                  In the event that any Grantor has reason to
believe that any Collateral consisting of a Patent, Trademark or Copyright
material to the conduct of any Grantor’s business has been or is about to be
infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Administrative Agent and shall, if consistent with good
business judgment, promptly sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution, and take such other actions as are appropriate under the circumstances
to protect such Collateral.

 

(h)                                 Upon the occurrence and during the
continuance of an Event of Default, each Grantor shall use its reasonable
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License to effect the assignment
of all such Grantor’s right, title and interest thereunder to the Administrative
Agent or its designee.

 

ARTICLE V

 

REMEDIES

 

Section 5.01                             Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor
agrees to deliver each item of Collateral to the Administrative Agent on demand,
and it is agreed that the Administrative Agent shall have the right to take any
of or all the following actions at the same or different times:  (a) with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Administrative
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall reasonably determine (other than in violation of any applicable laws
or regulations or then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate.  The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such

 

13

--------------------------------------------------------------------------------


 

purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the U.C.C. or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine.  The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
U.C.C. or its equivalent in other jurisdictions.

 

Section 5.02                             Application of Proceeds.  The
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or

 

14

--------------------------------------------------------------------------------


 

under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the amounts of such Secured Obligations owed to them
on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

Upon any sale of Collateral by the Administrative Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

 

Section 5.03                             Grant of License to Use Intellectual
Property.  For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Administrative Agent an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Administrative Agent may be exercised,
at the option of the Administrative Agent, solely upon the occurrence and during
the continuation of an Event of Default; provided that any license, sublicense
or other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.

 

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01                             Indemnity and Subrogation.  In addition
to all such rights of indemnity and subrogation as the Guarantors may have under
applicable law (but subject to Section 6.03), the Borrower agrees that (a) in
the event a payment of an obligation shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Grantor shall be sold pursuant to this Agreement
or any other Security Document to satisfy in whole or in part an obligation owed
to any Secured Party, the Borrower shall indemnify such Grantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

Section 6.02                             Contribution and Subrogation.  Each
Guarantor (a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor hereunder in respect of any
Secured Obligation or assets of any other Guarantor shall be sold pursuant to
any Security Document to satisfy any Secured Obligation owed to any Secured
Party and such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount

 

15

--------------------------------------------------------------------------------


 

of such payment or the greater of the book value or the fair market value of
such assets, as the case may be, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.13, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 6.02 shall be subrogated to the rights
of such Claiming Party under Section 6.01 to the extent of such payment.

 

Section 6.03                             Subordination.  (a)  Notwithstanding
any provision of this Agreement to the contrary, all rights of the Guarantors
and Grantors under Sections 6.01 and 6.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.  No
failure on the part of the Borrower or any Guarantor or Grantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.

 

(b)                                 Each Guarantor and Grantor hereby agrees
that all Indebtedness and other monetary obligations owed by it to any other
Guarantor, Grantor or any other Subsidiary of the Borrower shall be subordinated
to the indefeasible payment in full in cash of the Obligations to the extent set
forth in the following sentence.  If an Event of Default has occurred and is
continuing, then no Guarantor or Grantor shall accept any payment from any other
Guarantor or Grantor until all of the Obligations have been indefeasibly paid in
full.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                             Notices.  All communications and
notices hereunder shall (except as otherwise expressly permitted herein) be in
writing and given as provided in Section 10.2 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Borrower as provided in Section 10.2 of the Credit Agreement.

 

Section 7.02                             Waivers; Amendment.  (a)  No failure or
delay by any Secured Party in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
7.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Secured Party may have had notice or knowledge of such Default at
the time.  No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties with respect to which such waiver,

 

16

--------------------------------------------------------------------------------


 

amendment or modification is to apply, subject to any consent required in
accordance with Section 10.1 of the Credit Agreement.

 

Section 7.03                             Administrative Agent’s Fees and
Expenses; Indemnification.  (a)  The parties hereto agree that the
Administrative Agent shall be entitled to reimbursement of its expenses incurred
hereunder as provided in Section 10.3 of the Credit Agreement.

 

(b)                                 Without limitation of any Grantor or
Guarantor’s indemnification obligations under the other Loan Documents, each
Grantor and each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnified Parties against, and hold each
Indemnified Party harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees and out-of-pocket expenses
of legal counsel and consultants to any Indemnified Party, incurred by or
asserted against any Indemnified Party arising out of, in connection with, or as
a result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby, or to the Collateral, (including
any such claim, litigation, investigation or proceeding brought by or on behalf
of any Grantor, Guarantor or any Related Party of a Grantor or Guarantor)
whether or not any Indemnified Party is a party thereto, except in each case for
those (A) arising from the relevant Indemnified Party’s gross negligence or
willful misconduct as determined by a judgment of a court of competent
jurisdiction or (B) that result from a claim brought by any Grantor against an
Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the such Grantor has
obtained a judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations secured hereby and by the other
Security Documents.  The provisions of this Section 7.03 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party.  All amounts due under this Section 7.03 shall be
payable on written demand therefor.

 

Section 7.04                             Successors and Assigns.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor, Grantor or
the Administrative Agent that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

 

Section 7.05                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by each Loan Party in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lender Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Credit
Extension, regardless of any investigation made by any Lender Party or on its
behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder.

 

Section 7.06                             Counterparts; Effectiveness; Several
Agreement.  This Agreement may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original

 

17

--------------------------------------------------------------------------------


 

and all of which shall constitute together but one and the same agreement.  This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein or in the Collateral (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement.  Delivery of an executed counterpart of
a signature page of this Agreement and each other Loan Document by facsimile or
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement or such Loan Document, as applicable.  This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

Section 7.07                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction

 

Section 7.08                             Right of Set-Off.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Agreement owed to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement. The rights of each Lender under this Section 7.08 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.

 

Section 7.09                             Governing Law; Jurisdiction; Consent to
Service of Process; Process Agent.

 

(a)                       THIS AGREEMENT SHALL EACH BE GOVERNED BY THE LAWS OF
THE UNITED STATES OF AMERICA, AND TO THE EXTENT NOT PREEMPTED, THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)                                 ANY LITIGATION BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
SECURED PARTIES OR THE GRANTORS SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE FEDERAL OR STATE COURTS OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OR THE
FEDERAL OR STATE COURTS OF PENNSYLVANIA LOCATED IN THE COUNTY OF PHILADELPHIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE AND

 

18

--------------------------------------------------------------------------------


 

IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION.  EACH GRANTOR HEREBY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY
GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, SUCH GRANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

(c)                                  THE SECURED PARTIES AND THE GRANTORS EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE SECURED
PARTIES OR THE GRANTORS.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(d)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO PARTY HERETO SHALL ASSERT, AND EACH PARTY HERETO HEREBY WAIVES, ANY CLAIM
AGAINST EACH OTHER PARTY HERETO ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY.  NO LENDER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED.

 

(e)                                  Each Grantor hereby irrevocably designates,
appoints and empowers 80 State Street, Albany NY 12207-2543, Albany County (the
“Process Agent”), in the case of any suit, action or proceeding brought in the
United States of America as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or in connection with this Agreement
or any Loan Document.  Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to the
applicable Grantor in care of the Process Agent at the Process Agent’s

 

19

--------------------------------------------------------------------------------


 

above address, and such Grantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf.  As an alternative method of
service, each Grantor irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing (by registered or certified
mail, postage prepaid) of copies of such process to the Process Agent or such
Grantor at its address specified in Section 7.01.  Each Grantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

Section 7.10                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 7.11                             Security Interest Absolute.  All rights
of the Administrative Agent hereunder, the Security Interest, the grant of a
security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d), any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

Section 7.12                             Termination or Release.  This
Agreement, the Guarantees made herein, the Security Interest and all other
security interests granted hereby shall terminate automatically hereunder and
all rights to the Collateral shall automatically revert to the Grantors with no
further action on the part of any Person when all the Obligations (other than
Obligations in respect of any Swap Agreement) have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the Letter of Credit Outstandings have been reduced to zero and each
L/C Issuer has no further obligations to issue Letters of Credit under the
Credit Agreement and, as of such date, the Administrative Agent shall be deemed
to have authorized each Grantor to file financing statements, including
amendments and terminations, to evidence such termination.

 

(a)                                 In connection with any termination or
release pursuant to paragraph (a) of this Section 7.12, the Administrative Agent
shall execute and deliver to any Grantor, at such Grantor’s sole cost and
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section 7.12 shall be without recourse to or warranty by the
Administrative Agent.

 

Section 7.13                             Future Subsidiaries.  Each Person
required to become a party to this Agreement pursuant to Section 7.1.9 of the
Credit Agreement shall executed and deliver to the Administrative Agent an
instrument in the form of Exhibit I hereto, such Person shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Loan Party.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any Person as a party to this Agreement.

 

Section 7.14                             Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent the
attorney-in-fact of such Grantor, exercisable solely upon the

 

20

--------------------------------------------------------------------------------


 

occurrence and continuance of an Event of Default, for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral; (g)
to notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Administrative Agent; and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except if (A) arising from the
relevant Indemnified Party’s gross negligence or willful misconduct as
determined by a judgment of a court of competent jurisdiction or (B) a result
from a claim brought by any Grantor against an Indemnified Party for breach in
bad faith of such Indemnified Party’s obligations hereunder or under any other
Loan Document, if the such Grantor has obtained a judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

Section 7.15                             Patriot Act Information.  The
Administrative Agent hereby notifies each Grantor that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow the
Administrative Agent to identify the Loan Parties in accordance with the Patriot
Act.  Each Grantor shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by any
Secured Party in order to assist such Secured Party in maintaining compliance
with the Patriot Act

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty and
Security Agreement as of the day and year first above written.

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

By

/s/ Arthur P. Bedrosian

 

 

Name:

Arthur P. Bedrosian

 

 

Title:

President and CEO

 

 

 

 

 

 

 

LANNETT HOLDINGS, INC.

 

 

 

 

 

 

 

By

/s/ Arthur P. Bedrosian

 

 

Name:

Arthur P. Bedrosian

 

 

Title:

Vice President

 

 

 

 

 

 

 

CODY LABORATORIES, INC.

 

 

 

 

 

 

 

By

/s/ Arthur P. Bedrosian

 

 

Name:

Arthur P. Bedrosian

 

 

Title:

Interim CEO

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

AS ADMINISTRATIVE AGENT,

 

 

 

 

 

 

 

 

By

/s/ Luke Hirneisen

 

 

Name:

Luke Hirneisen

 

 

Title:

Vice President

 

22

--------------------------------------------------------------------------------


 

Exhibit I to the Guaranty and Security Agreement

 

SUPPLEMENT NO. [   ], dated as of [                 ], 201[   ], to the Guaranty
and Security Agreement (the “Guaranty and Security Agreement”) dated as of
December     , 2013, among LANNETT COMPANY, INC., a Delaware corporation (the
“Borrower”), the Subsidiaries of the Borrower identified therein and CITIBANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of December 18, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto and the Administrative Agent.

 

B.                                    Capitalized terms used herein (including
in this preamble) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the Guaranty and Security
Agreement.

 

C.                                    The Grantors have entered into the
Guaranty and Security Agreement in order to induce the Lenders to make Loans and
each L/C Issuer to issue Letters of Credit.  Section 7.1.9 of the Credit
Agreement and Section 7.13 of the Guaranty and Security Agreement provides that
additional Subsidiaries of the Borrower may become Guarantors under the Guaranty
and Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Guaranty and Security Agreement to become a
Guarantor under the Guaranty and Security Agreement in order to induce the
Lenders to make additional Loans and each L/C Issuer to issue additional Letters
of Credit and as consideration for Loans previously made and Letters of Credit
previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 7.13 of the
Guaranty and Security Agreement, the New Subsidiary by its signature below
becomes a Guarantor (and accordingly, becomes a Guarantor and a Grantor) under
the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guaranty and Security Agreement
applicable to it as a Guarantor, Grantor and Guarantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor and Guarantor thereunder are true and correct on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral of the New Subsidiary and subject to the provisions of the
Guaranty and Security Agreement. Each reference to a “Guarantor” or “Grantor” in
the Guaranty and Security Agreement shall be deemed to include the New
Subsidiary.  The Guaranty and Security Agreement is hereby incorporated herein
by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received a counterpart of this Supplement
that bears the signature of the

 

23

--------------------------------------------------------------------------------


 

New Subsidiary and the Administrative Agent has executed a counterpart hereof. 
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.                            The New Subsidiary hereby represents and
warrants that (a) set forth on Schedule I attached hereto is a true and correct
schedule of the location of any and all Collateral of the New Subsidiary and (b)
set forth under its signature hereto, is the true and correct legal name of the
New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

 

SECTION 5.                            Except as expressly supplemented hereby,
the Guaranty and Security Agreement shall remain in full force and effect.

 

SECTION 6.                            THIS SUPPLEMENT SHALL EACH BE GOVERNED BY
THE LAWS OF THE UNITED STATES OF AMERICA, AND TO THE EXTENT NOT PREEMPTED, THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.

 

SECTION 7.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guaranty and Security Agreement shall not
in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.                            All communications and notices hereunder
shall be in writing and given as provided in Section 7.01 of the Guaranty and
Security Agreement.

 

SECTION 9.                            The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the including the fees and out-of-pocket
expenses of legal counsel and consultants to the Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty and Security Agreement as of the day
and year first above written.

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive office:

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

AS ADMINISTRATIVE AGENT,

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

25

--------------------------------------------------------------------------------